DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the threshold pitch variation is 1 degree or less.” And depends from claim 6 reciting “whenever the difference exceeds the threshold pitch variation”.  The combination of the claims make it appear that applicant is claiming “whenever the difference exceeds 1 degree or less”, and this is unclear.  It is suggested to clearly recite the range of values that the threshold pitch variation is selected from.
Claim 10 recites “wherein the depth change threshold is 2 feet or less.” And depends from claim 9 reciting “when the difference exceeds the depth change threshold”.  The combination of the claims make it appear that applicant is claiming “when the difference exceeds the depth change threshold 2 feet or less”, and this is unclear.  It is suggested to clearly recite the range of values that the depth change threshold is selected from.

Allowable Subject Matter
Claims1-6, 8-9, 11-15 are allowed.
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5764062 A to Mercer teaches a horizontal drilling machine and method that records locations during the drilling.
	US 20130176137 A1 to Kolpack teaches a horizontal drilling machine for installing utilities.
	US 20100224411 A1 to Burrows teaches a horizontal drilling machine for installing utilities where at least one parameter is recorded.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674